CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim Spin-Off ETF (“CSD”) Guggenheim Multi-Asset Income ETF (“CVY”) Guggenheim Mid-Cap Core ETF (“CZA”) Guggenheim Defensive Equity ETF (“DEF”) Guggenheim BRIC ETF (“EEB”) Guggenheim Insider Sentiment ETF (“NFO”) Guggenheim Raymond James SB-1 Equity ETF (“RYJ”) Wilshire 5000 Total Market ETF (“WFVK”) Wilshire Micro-Cap ETF (“WMCR”) Wilshire US REIT ETF (“WREI”) Wilshire 4500 Completion ETF (“WXSP”) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim ABC High Dividend ETF (“ABCS”) Guggenheim S&P Global Water Index ETF (“CGW”) Guggenheim China Technology ETF (“CQQQ”) Guggenheim Airline ETF (“FAA”) Guggenheim Solar ETF (“TAN”) Guggenheim China All-Cap ETF (“YAO”) Supplement to the currently effective Statement of Additional Information (the “SAI”) for the above-listed Funds: Ms. Ann E. Edgeworth’s information is hereby removed from the executive officers chart in the “Management- Trustees and Officers” section of the SAI and replaced with the following: Name, Address Position(s) Term and Year of Held of Birth of with Time Principal Occupation(s) Executive Officer* Trust Served** During Past 5 Years Joanna Catalucci Year of Birth: 1966 Interim Chief Compliance Officer Since Interim Chief Compliance Officer of certain funds in the Fund Complex; and Managing Director of Compliance and Fund Board Relations, Guggenheim Investments (2012-present).Formerly, Chief Compliance Officer & Secretary, SBL Fund; Security Equity Fund; Security Income Fund; Security Large Cap Value Fund & Security Mid Cap Growth Fund; Vice President, Rydex Holdings, LLC; Vice President, Security Benefit Asset Management Holdings, LLC; and Senior Vice President & Chief Compliance Officer, Security Investors, LLC (2010-2012); Security Global Investors, LLC, Senior Vice President (2010-2011); Rydex Advisors, LLC (f/k/a PADCO Advisors, Inc.) and Rydex Advisors II, LLC (f/k/a PADCO Advisors II, Inc.), Chief Compliance Officer and Senior Vice President (2010-2011); Rydex Capital Partners I, LLC & Rydex Capital Partners II, LLC, Chief Compliance Officer (2006-2007); and Rydex Fund Services, LLC (f/k/a Rydex Fund Services, Inc.), Vice President (2001-2006). Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference September 28, 2012 ETF-SAI3-SEP28
